DETAILED ACTION
 1.                 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
2. 	The drawings are objected of pre-AIA  to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, 
 	the limitation of “the contact lamellae comprise a plurality of contact portions extending toward an inner portion of the socket” in claim 6, lines 1-2, and
 	 the limitation of “the contact portions are on a first position adjacent to the fixed end of each of the contact lamellae and on a second position of a middle portion of each of the contact lamellae” in claim 6, lines 3-5, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
 	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
 					Claim Objections
3. 	Claims 6-9 are objected under under pre-AIA  to because of the following informalities:  
Claim 6, lines 2-3, it is unclear where the [one] contact lamellae comprise a plurality of contact portions? 
 	Claim 6, lines 4-5, it is unclear where the contact portions [of one contact lamellae] are on a first position adjacent to the fixed end of each of the contact lamellae and (the same contact portions) on a second position of a middle portion of each of the contact lamellae. As shown in figure 3 of Applicant’s invnetion, the the plurality of contact lamellaes comprise a plurality of contact portions, a few contact portions are on a first position at the free ends of each of the contact lamellaes and a few other contact portions are on a second position at the free ends of each other contact lamellaes; the free ends of each other contact lamellaes are located at the middle portion of the lamellae case.  Therfore, this limitation can not be examed on the merit. 
Claim Rejections - 35 USC § 102
4. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
 	A person shall be entitled to a patent unless –
 	(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
5. 	Claims 1- 6 are rejected under under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Glick et al [US9325095].
Claim 1, Glick et al disclose a power connector socket, comprising: a main body 330+320 comprising a socket 320, an opening  (O1) at a side portion of the socket, and a chamber 357 inside the socket; and a lamella cage 340 passing through the socket, wherein the lamella cage 340 comprises a ring portion 342 and a plurality of contact lamellae 344 outwardly extending from a side portion of the ring portion 342 and annularly arranged, the ring portion 342  is in an inner side of the chamber 357, 
one end E1 of two ends of each of the contact lamellae 344 comprises a fixed end E2 formed on the ring portion 342; 
a free end 344C1 outwardly extends from the [other] one end E1 of each of the contact lamellae 344, and the free ends 344C1 are positioned at a portion of the main body adjacent to the opening.

    PNG
    media_image1.png
    476
    1281
    media_image1.png
    Greyscale

        Claim 2, Glick et al disclose the power connector socket according to claim 1, wherein the free ends 344C1 obliquely extend to form a cone structure, and each of the free ends extends outwardly and obliquely from a middle section of the corresponding contact lamella.
        Claim 3, Glick et al disclose the power connector socket according to claim 1, wherein the main body comprises a cone groove 347, the cone groove is formed at the inner side of the chamber 357 and adjacent to the opening O1, and the free ends 344C1 are positioned at the cone groove [figs 10+11].
     Claim 4, Glick et al disclose the power connector socket according to claim 1, wherein the main body 330+320 comprises an inner blocking wall [W1 of thread wall 359] and an outer blocking wall W2 respectively formed at two ends of the chamber 357, a side portion of each of the fixed ends E2 abuts against the inner blocking wall W1, and a side portion of each of the free ends 344C1 abuts against the outer blocking wall W2.
 	Claim 5, Glick et al disclose the power connector socket according to claim 1, wherein an outer diameter of the ring portion 342 is equal to or less than an inner diameter ID4 of the opening (O1), and an outer diameter Dr1 of the free end of each of the contact lameliae is greater than the inner diameter Do1 of the opening [Dr1 > Do1].
 	Claim 6 can not be examied on the merit.
 Allowable Subject Matter
3.  	Claims 6-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
4. 	The following is a statement of reasons for the indication of allowable subject matter: Regarding to claim 7, Glick et al fails to teach or suggest the power connector socket according to claim 6, wherein the contact lamellae comprise a plurality of fong suspension arms and a plurality of short suspension arms, the long suspension arms and the short susperision arms are alternately and spacedly arranged and extending outwardly from the side portion of the ring portion.
 							Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phuongchi Nguyen whose telephone number is (571) 272-2012. The examiner can normally be reached on 8:00AM-4:00PM.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Riyami, Abdullah A  can be reached on 571-270--3119. The fax phone number for the organization where this application or proceeding is assigned is 571-270-3119.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (tollfree).
 	If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PHUONG CHI THI NGUYEN/Primary Examiner, Art Unit 2831